[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 08-11353                    APRIL 24, 2009
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                        ________________________

                   D. C. Docket No. 07-00059-CR-3-MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ERIC DALE ROBINSON,
a.k.a. ERIC JR,
                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (April 24, 2009)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Chet Kaufman, appointed counsel for Eric Dale Robinson in this appeal, has
moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the record reveals no arguable issues of merit, counsel’s motion to

withdraw is GRANTED, and Robinson’s conviction and sentence are

AFFIRMED.




                                         2